Lumpkin, J.
(After stating the foregoing facts.)
1. The appointment of a temporary administrator normally continues effective until permanent letters are granted. Civil Code (1910), § 3935. An appeal may be taken from the appointment of a permanent administrator. Civil Code (1910), § 4999. One was taken in this case, and it is treated as regularly done. Apparently this left the temporary administrator to act as such. Gresham v. Pyron, 17 Ga. 263. The general right to appoint a *291temporary administrator does not include the right to oust one and appoint another on ex parte order, on mere presentation of a petition. Anderson v. Seifert, 112 Ga. 912 (38 S. E. 346).
2. It is not the function of an interlocutory injunction to oust one person from adverse possession of realty and personalty, and cause such possession to be delivered to another. This is mandatory. Civil Code (1910), § 5499. The case of Mackenzie v. Minis, 132 Ga. 323 (63 S. E. 900, 23 L. R. A. (N. S.) 1003, 16 Ann. Cas. 723), where the relation of master and servant or employer and employee was involved, does not apply to facts like those in this case. Whatever may be the remedy for the recovery of the property, this can not be accomplished by interlocutory injunction.

Judgment reversed.


All the Justices concur, except Beck, J., absent.